Citation Nr: 0331429	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with disc bulging at L4-5 and 
radiculopathy to the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
January 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to a rating in 
excess of 40 percent for a back disability.


REMAND

The veteran contends that his service-connected back 
disability warrants a rating in excess of 40 percent.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The Board finds that another VA examination is necessary in 
order to determine the current severity of the service-
connected lumbosacral strain.  The Board notes that while 
this appeal was pending, the applicable rating criteria for 
lumbar spine disabilities were amended effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
Another VA orthopedic examination is needed because the VA 
examination reports of record are inadequate for rating the 
lumbosacral strain under the revised rating criteria.  A VA 
neurological examination is needed to determine if the 
veteran has any separate neurological disabilities due to his 
service-connected back disability.  Thus, the Board finds 
that another medical examination is needed to make a decision 
on this claim.

Review of the record reveals that the veteran has not yet 
been notified of the revised rating criteria for lumbar spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations. 

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

The RO should make an attempt to obtain and associate with 
the claims folder all VA treatment records from Dorn VA 
Medical Center showing treatment of the lumbosacral strain 
dated from April 2002 to present. 

Lastly, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should obtain the VA treatment 
records showing treatment of the 
lumbosacral strain from the Dorn VA 
Medical Center dated from April 2002 
to present.  

2.	The veteran should be afforded a VA 
neurological and orthopedic 
examination to determine the nature, 
extent, and severity of the service-
connected lumbosacral strain.  The 
veteran's VA claims folder, including 
all information received pursuant to 
the above requests, must be made 
available to the examiner for review 
in connection with the examination.  
The examiner should indicate whether 
the veteran experiences incapacitating 
episodes (periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician), muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.  The examiner should 
indicate if there are any associated 
objective neurological abnormalities 
due to the lumbosacral strain.  

The examiner should specify the 
functional loss, if any, caused by the 
lumbosacral strain.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability 
or incoordination on movement, and 
whether the pain significantly limits 
functional ability during flare-ups or 
when the lumber spine is used 
repeatedly over time.  If functional 
loss is detected, the examiner should 
indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there 
is any clinical evidence to support 
the veteran's subjective complaints.  
All tests deemed to be necessary by 
the examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.

3.	The RO should send the veteran a VCAA 
letter that complies with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent. 

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 40 
percent for lumbosacral strain with 
disc bulging at L4-5 and radiculopathy 
to the left lower extremity.  This 
should include consideration of 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b) and the old and new 
criteria for rating lumbar spine 
disabilities.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



